[Cite as Jennings v. Grafton Corr. Inst., 2011-Ohio-5326.]



                                                         Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us



RONNIE LEE JENNINGS

        Plaintiff

        v.

GRAFTON CORRECTIONAL INST.

     Defendant
Case No. 2010-01131

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶1} On April 11, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On April 25, 2011, plaintiff filed his objections.
        {¶3} Plaintiff’s objections challenge several factual findings made by the
magistrate.         Plaintiff, however, failed to support his objections with a transcript of
proceedings.         Civ.R. 53(D)(3)(b)(iii) states that “[a]n objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii),
shall be supported by a transcript of all the evidence submitted to the magistrate
relevant to that finding or an affidavit of that evidence if a transcript is not available.”
Inasmuch as the factual findings contained in the magistrate’s decision support the
magistrate’s conclusions, plaintiff’s objections are without merit.
Case No. 2010-01131                          -2-                       JUDGMENT ENTRY

       {¶4} For example, in his second objection, plaintiff contends that the magistrate
erred in finding that plaintiff’s sole injury was an injury to his eye. Plaintiff asserts that
the magistrate should have known that medical records existed which would show that
plaintiff suffered other injuries and that the magistrate failed to consult such records.
However, the medical records were not introduced as evidence at trial and plaintiff has
failed to demonstrate to the court “that [he] could not, with reasonable diligence, have
produced that evidence for consideration by the magistrate.” See Civ.R. 53(D)(4)(d).
       {¶5} Similarly, in his third objection, plaintiff argues that the magistrate erred in
finding that corrections officer Anthony Lawrence testified that the cell extraction was
“‘almost picture perfect.’” Inasmuch as plaintiff has failed to support his objections with
a transcript of the evidence, the court finds that the factual findings contained in the
magistrate’s decision support the magistrate’s conclusions. Therefore, the objection
shall be overruled.
       {¶6} Finally, to the extent that plaintiff’s first objection relates to the magistrate’s
findings regarding the videotape from the December 22, 2009 cell extraction, the lack of
a transcript also prevents the court from considering such objection.            (Defendant’s
Exhibit G.)     The magistrate found that the videotape corroborated Lawrence’s
description of the extraction. Plaintiff states that the magistrate’s findings “paint the
Plaintiff in a negative light, that the Plaintiff is completely non-compliant[.]” Without a
transcript or an affidavit of evidence, the court is unable to resolve the dispute regarding
the magistrate’s findings.
       {¶7} Moreover, the court’s review of the videotape shows that plaintiff first failed
to comply with the shift lieutenant’s orders to cuff up and that the shift lieutenant
responded with a short burst of Mace to plaintiff’s face. Approximately one minute later,
when the Special Response Team (SRT) entered his cell, plaintiff is standing in the
center of the cell with his hands on his hips. The SRT used a shield to force plaintiff
against the wall and plaintiff was quickly forced to the ground. Thus, the videotape itself
provides no support for plaintiff’s objection.
Case No. 2010-01131                        -3-                       JUDGMENT ENTRY

          {¶8} Upon review of the record, the magistrate’s decision and plaintiff’s
objections, the court finds that the magistrate has properly determined the factual issues
and appropriately applied the law. Therefore, the objections are OVERRULED and the
court adopts the magistrate’s decision and recommendation as its own, including
findings of fact and conclusions of law contained therein. Judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:


Eric A. Walker                                Ronnie Lee Jennings, #462-638
James P. Dinsmore                             2500 South Avon-Belden Road
Assistant Attorneys General                   Grafton, Ohio 44044
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

JSO/dms
Filed September 12, 2011
To S.C. reporter October 13, 2011